FINAL JUDGMENT

RICHARD J. LEON, District Judge.
For the reasons set forth in the classified Memorandum Opinion entered this date, and for the reasons set forth on the record at the hearing held on June 22, 2009, it is, this 17th day of July, 2009, hereby
ORDERED that Petitioner Abdulrahim Abdul Razak Al Ginco’s petition for writ of habeas corpus is GRANTED. It is further
ORDERED that respondents are directed to take all necessary and appropriate *110diplomatic steps to facilitate the release of petitioner Janko forthwith.
SO ORDERED.